Gilbert, J.
I-Iattie Eskridge Frierson filed a petition seeking to have a portion of the last will and testament of Peter Eskridge construed, the will having been duly probated and the executor named therein having duly qualified. The case was submitted on the pleadings and agreed facts to the trial judge, without the intervention of a jury. Item seven of the will was as follows: “ I hereby give and bequeath to my daughters, Hattie G. Eskridge, Emma A. Williams, Effie B. Brandon, and to the children of their bodies born or to be born in lawful wedlock, that is to say: my said daughters Hattie, Emma, and Effie to take per capita, and my grandchildren born or that may be born to take per stirpes, the following described realty, to wit: [describing the land]; provided that' should my daughter Hattie G. Eskridge die without issue, then and in that event her interest in this item seven of my will shall descend equally to my daughters Emma A. Williams and Effie B. Brandon, and their children as aforesaid; and provided also, that it is my will and I so direct that there shall be no sale or division of tlie property conveyed in this item of my will until the youngest of my said grandchildren shall have become of full legal age, and until also the possibility of issue is extinct in my three daughters, Hattie G. Eskridge, Emma A. Williams, and Effie B. Brandon.” Hattie E. Frierson, formerly Hattie G. Eskridge, survived the testator, and survived also the period for the vesting and distribution of the estate; she has never had a child, and (according to the agreed statement of facts) the possibility of issue is now extinct in her. The other two daughters are dead, and all their children have passed their majority.
The court erred in holding, under the provisions of the item of the will under consideration and the agreed statement of facts, that Hattie Eskridge Frierson took an absolute fee-simple *799estate in an undivided one-third interest in the property in controversy. On the contrary, her estate will terminate upon her dying without issue. And inasmuch as the court erred in this holding as to the character of the estate devised to Hattie Eskridge Frierson, the other portion of the decree as to the sale of the estate and distribution of the proceeds is necessarily erroneous. Judgment reversed.

All the Justices concur.